Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Election/Restrictions
The election without traverse of compound of claim 16 namely

    PNG
    media_image1.png
    133
    319
    media_image1.png
    Greyscale
as the α9-integrin specie remains acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 has been considered by the examiner.
Claims Status
Claims 1, 17-18, 21-22, 39-41, 43-44, 47, 51, 65-66, 68, 71-75, and 77-80 are pending. Claims 2-16, 19, 20, 24-38, 42, 45-46, 48-50, 52-64, 67, 69-70, and 76 are canceled. Claims 23, 39-41, and 43-44 are withdrawn. Claims 1, 17-18, 21-22, 47, 51, 65-66, 68, and 71-75, and 77-80 are examined in accordance to the elected species  

Action Summary
Claims 1, 17-18, 21-22, and 47 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US2003/0114514 A1) as evidenced by Peginsky et al., Biochemistry 2002, 41, 7125-7141 are withdrawn in light of the claim amendment. 
Claims 51-52, 55, 65, 66, 68, and 71-75, and 77-78 rejected under 35 U.S.C. 103 as being un-patentable over Bridger et at al. (US2010/0003224 A1) in view of Peginsky et al., Biochemistry 2002, 41, 7125-7141 are maintained, but modified and revisited to include amended claim 1 and new claims 79-80. 
Claims 51, 52, 55, 65, 66, 68,71-75, and 77-78 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-50, 53-55, 59-81, and 83-87 of co-pending Application No. 15/535,144 (reference application) are maintained.
Claims 1, 17-18, 21-22, and 47 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-50, 53-55, 59-81, and 83-87 of co-pending Application No. 15/535,144 (reference application) in view of Bridger et at al. (US2010/0003224 A1) are maintained, but revisited and modified in light of the claim amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 17-18, 21-22, 47, 51, 65-66, 68, and 71-75, and 77-80 are rejected under 35 U.S.C. 103 as being un-patentable over Bridger et at al. (US2010/0003224 A1) in view of Peginsky et al., Biochemistry 2002, 41, 7125-7141 and Cao et al., Research Publications Repository, Conference Abstract, 2012. 
Bridger et al. teaches a method to mobilize progenitor and/or stem cells from the bone marrow to the peripheral blood of a subject comprising administering to the subject an effective amount of at least one CXCR4 inhibitor or a pharmaceutically acceptable salt thereof in combination with an effective amount of at least one VLA-4 inhibitor or a pharmaceutically acceptable salt thereof, see claim 1; wherein the method further comprising harvesting the mobilized cells from the peripheral blood, see claim 2; wherein the harvesting is by apheresis, ex vivo, see claims 3-4 and further comprising culturing the harvested cells ex vivo and administering the harvested cells to a recipient subject, see claims 5-6. The combination is administered in the absence of G-CSF. Bridger et al. teaches the CXCR4 inhibitor (antagonist) is AMD3100 and the VLA-4 inhibitor (antagonist) is AMD15057, see claims 7-8. Bridger et al. teaches Suitable dosage ranges for the CXCR4 inhibitor, CXCR2 agonist and VLA-4 inhibitor vary according to these considerations, but in general, these compounds when administered alone are administered preferably about 10 µg/kg to 100 µg/kg of body weight and the combination of at least one CXCR4 inhibitor and the at least one VLA-4 antagonist may be administered together in a single formulation, simultaneously in separate formulations by the same or different routes, or at staggered times, again by the same or different routes, see para [0076]. The administration of the compounds can be by intravenous, see para [0073]. Bridger et al. teaches the subject who would benefit from an elevation of progenitor cells and/or stem cells, stem cell transplantation. Other suitable subjects include subjects with multiple myeloma or hematopoietic malignancies, see para [0077]. The malignant hematopoietic or myeloid cells are those which characterize the conditions of myeloma, leukemia, and lymphoma. Particular forms of these diseases include acute myelitic leukemia (AML), acute lymphatic leukemia (ALL), multiple myeloma (MM), chronic myelogenous leukemia (CML), hairy cell leukemia (HCL), acute promyelocytic leukemia (APL), and various lymphomas, see para [0033].  Furthermore, Bridger et al. teaches a common application of autologous transplantation is in combination with radiation or chemotherapy in subjects bearing tumors since the radio-therapeutic or chemotherapeutic methods deplete wanted normal cells. In this application, the subject’s cells may be harvested prior to or during the therapeutic treatments, fractionated if necessary, cultured and optionally expanded, and then returned to the subject to restore the damaged immune system depleted by the therapy. Allogeneic recipients may receive the cells for the same purpose, or may have a condition that may be benefited by enhancing their hematopoietic systems, see para [0080]. In addition to mobilizing progenitor and/or stem cells for harvest or for internal tissue repair, the combinations described herein may be used to treat multiple myeloma, see para [0083]. The claimed transplanting the harvested HSC and/or progenitor into a subject having an hematological disorder following therapy would reasonby be expected from the teaching of Bridger et al. The subject taught by Bridger et al. is a subject that is identified for HSC mobilization based on the teachings of Bridger et al. Bridger et al. teaches It has now been found that the combination of a CXCR4 antagonist with a VLA-4 antagonist is particularly effective in mobilizing stem and/or progenitor cells. The mobilization of cells from bone marrow  positive for CD34, see para [0032]. 
Bridger et al. does not teach the VLA-4 inhibitor or antagonist is 

    PNG
    media_image1.png
    133
    319
    media_image1.png
    Greyscale
.
	Pepinsky et al. teaches compound 3, i.e. N-benzene-sulfonyl)-(L)-prolyl-(L)-O-(1pyrrolidinylcarbonyl)tyrosine

    PNG
    media_image2.png
    198
    442
    media_image2.png
    Greyscale
, as excellent integrins α9/β1 and α4β1 inhibitors (antagonists) with both integrins showing similar biochemical properties, see Abstract. Compound 3 is the same as the elected compound claimed. Furthermore, Pepinsky et al. teaches the fact that so many inhibitors we characterized are potent inhibitors of α9/β1 raises the possibility that many of the α4β1 inhibitors described elsewhere may also inhibit α9/β1 function, see page 7137, right col, second para. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the α4β1 (VLA-4) antagonist taught by Bridger et al.  with the compound 3 as both an α4β1 (VLA-4) and α9β1 antagonist in combination with AMD3100 to give Applicant’s claimed method. One would have a reasonable success when administering a pharmacological having both α4β1/α9β1 antagonistic activity, in this case compound 3 taught by Pepsinsky et al. would in fact also behave as an effective for harvesting bone marrow haematopoietic stem cells (HSC) and progenitors from the peripheral blood of a subject and for 
Accordingly, the prior references in combination. do not explicitly teach harvesting bone marrow hematopoietic stem cells (HSC) and progenitors from the peripheral blood and the dependent claims that further limit the HSC. However, these limitations appear to be the intended outcome or result of the method step. Since the prior art teaches the same compound at the same amount, i.e. about 10 µg/kg to about 100 µg/kg, the same patient population, i.e. a patient having the hematological disorder and patient that have BM stem cell niche, i.e. the patient of the prior art has BM stem cell niche, said intended outcome would necessarily be achieved absent evidence to the contrary.
None of the prior art references teach compound 3 cross-reacts with α9 and α4. However, since compound 3 is taught the said cross-reaction is necessarily present. A compound and all of its properties are inseparable. See In re Papesch, 315 F.2d 381, 391 (C.C.P.A. 1963).
		Applicant’s argument and Response to Applicant’s argument

Applicant’s argument with respect to Zheng is not percussive because Zheng is no longer cited in the modified and revisited rejection. 
Applicant argues that Bridger does not suggest the VLA-4 (α4β1) inhibitor can be used as a monotherapy to mobilize HSC. In response, the Examiner finds Applicant’s argument not persuasive. Bridger may not suggest VLA-4 (α4β1) inhibitor can be used as a monotherapy to mobilize HSC. However, the Examiner contends the claim does not exclude other active ingredients or a combination of VLA-4 (α4β1) inhibitor with CXCR4 due the recitation of the claimed comprising language. 
Applicant’s argument that there is no data in Bridger to support the notion that the claimed harvesting the mobilized HSC and progenitors from the peripheral blood would be expected from the teaching of Bridger is not persuasive because conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018). 
Applicant argues that the present disclosure surprisingly demonstrated that a single dose of the dual a4jl/a9jl integrin antagonist BOP alone preferentially mobilizes HSC and progenitors with long-term multi-lineage engraftment potential in a rapid manner (see, Example 6). BOP based mobilization provides a useful alternative to current GSF based mobilization which requires multiple doses over a number of days, is known to alter the function of the HSC niche as well as bone formation, can cause bone pain and spleen enlargement and on rare occasions G-CSF results in splenic rupture, myocardial infarction or In response, the Examiner finds Applicant’s argument not persuasive. While Example 6 of the instant specification demonstrates inhibition of α9β1/α4β1 integrins using a small molecule antagonist BOP induces the rapid mobilization of long-term repopulating HSC, Example 6 does say anything about harvesting the mobilized HSC and progenitors from the peripheral blood. Additionally, again the claim does not exclude the inclusion of CXCR4 antagonist due to the comprising language. Moreover, Cao et al. teaches show that HSCs mobilized by integrin inhibitors can give rise to long-term multi-lineage haemopoietic reconstitution post-transplant, see Abstract. Therefore, one would expect α4β1 inhibitors to to mobilize bone marrow haematopoietic stem cells (HSC) and progenitors into the peripheral blood of the subject.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 51, 65, 66, 68,71-75, and 77-80 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 59, 76-81 of co-pending Application No. 15/535,144 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The co-pending claims teach a  method for the treatment of haematological disorders in a subject said method comprising (i) administering an effective amount of an antagonist of a9 integrin and a CXCR4 antagonist to the subject to mobilize HSC and progenitors into the peripheral blood (PB) of the subj ect (ii) harvesting the mobilized HSC and progenitors from the peripheral blood; and (iii) transplanting the harvested HSC and progenitors into the subject following chemotherapy and/or radiation therapy, wherein the transplantation repopulates hematopoietic and lymphocytic cell populations depleted during the therapy, see claim 1. 
wherein the a4 integrin is an antagonist of oa01 or an active portion thereof, see claim 6; wherein the antagonist of an a~9 integrin or an active portion thereof cross-reacts with a9 and ca, and optionally cross-reacts with α4β1 and α9β1, see claim 7. The antagonist is 
    PNG
    media_image1.png
    133
    319
    media_image1.png
    Greyscale
, see claims 8-19. Moreover, the co-pending claims teach a method for the treatment of haematological disorders in a subject said method comprising administering a therapeutically effective amount of an antagonist of a9 integrin or 
Applicant’s argument that the double patenting rejection is overcome in view of the amendments to the claims is not persuasive as there is no amendment to independent claim 51. 
Claims 1, 17-18, 21-22, and 47 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-50, 53-55, 59-81, and 83-87 of co-pending Application No. 15/535,144 (reference application) in view of Bridger et at al. (US2010/0003224 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The teaching of the copending claims have been discussed in the above double patenting rejection anticipates the instant claims. 
Accordingly, with respect to the limitation “identifying a subject for HSC mobilization”  is met by the fact the subject of the copending Application is a subject for HSC mobilization. Additionally, the harvesting step is obvious over the teaching of Bridger et al. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant’s argument that the double patenting rejection is overcome in view of the amendments to the claims is not persuasive as the modified/revisited double patenting rejection addresses the claim amendment.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.